Case 1:20-cv-20347-NLH-KMW Document 3 Filed 12/29/20 Page 1 of 4 PageID: 8



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UMMA DUMMA,                    :
                               :
          Plaintiff,           :    Civ. No. 20-20347 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
THE SUPERIOR COURT             :
CRIMINAL LAW DIVISION, et al.,:
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Umma Dumma
954604/57550
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Umma Dumma, a state prisoner inmate presently

detained in New Jersey State Prison, seeks to bring this civil

action in forma pauperis, without prepayment of fees or

security, asserting a claim pursuant to 42 U.S.C. § 1983.          See

ECF No. 1.

     Title 28, section 1915 of the United States Code

establishes certain financial requirements for prisoners who are

attempting to bring a civil action in forma pauperis.          Under §

1915, a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit, including a statement of all
Case 1:20-cv-20347-NLH-KMW Document 3 Filed 12/29/20 Page 2 of 4 PageID: 9



assets and liabilities, which states that the prisoner is unable

to pay the fee.   28 U.S.C. § 1915(a)(1).       The prisoner also must

submit a certified copy of his inmate trust fund account

statement(s) for the six-month period immediately preceding the

filing of his complaint.     28 U.S.C. § 1915(a)(2).      The prisoner

must obtain this certified statement from the appropriate

official of each correctional facility at which he was or is

confined during such six-month period.       Id.

     If the prisoner is granted in forma pauperis status, the

prisoner must pay the full amount of the filing fee, in

installments, as follows.     28 U.S.C. § 1915(b)(1).      In each

month that the amount in the prisoner’s account exceeds $10.00,

until the filing fee is paid, the agency having custody of the

prisoner shall assess, deduct from the prisoner’s account, and

forward to the Clerk of the Court an installment payment equal

to 20% of the preceding month’s income credited to the

prisoner’s account.    28 U.S.C. § 1915(b)(2).

     Plaintiff may not have known when he submitted his

Complaint that he must pay the filing fee, and that even if the

full filing fee, or any part of it, has been paid, the Court

must dismiss the case if it finds that the action: (1) is

frivolous or malicious; (2) fails to state a claim upon which

relief may be granted; or (3) seeks monetary relief against a

defendant who is immune from such relief.        28 U.S.C. §

                                    2
Case 1:20-cv-20347-NLH-KMW Document 3 Filed 12/29/20 Page 3 of 4 PageID: 10



1915(e)(2)(B) (in forma pauperis actions).        See also 28 U.S.C. §

1915A (dismissal of actions in which prisoner seeks redress from

a governmental defendant).      If the Court dismisses the case for

any of these reasons, § 1915 does not suspend installment

payments of the filing fee or permit the prisoner to get back

the filing fee, or any part of it, that has already been paid.

     If the prisoner has, on three or more prior occasions while

incarcerated, brought in federal court an action or appeal that

was dismissed on the grounds that it was frivolous or malicious,

or that it failed to state a claim upon which relief may be

granted, he cannot bring another action in forma pauperis unless

he is in imminent danger of serious physical injury.          28 U.S.C.

§ 1915(g).

     Plaintiff has not submitted an in forma pauperis

application.   Moreover, Plaintiff’s current action is subject to

the three-strikes provision of § 1915(g).        See, e.g., Dumma v.

United States, No. 90-6014 (3d Cir. Feb. 12, 1991) (dismissing

appeal as frivolous); Dumma v. Fauver, No. 93-3640 (D.N.J. Feb.

4, 1994) (dismissing complaint for failure to state a claim);

Dumma v. United States, No. 90-4587 (D.N.J. Nov. 14, 1990)

(dismissing as frivolous).      Before he may proceed in forma

pauperis in this action, Plaintiff must submit a statement

demonstrating why he would be in imminent danger of serious




                                    3
Case 1:20-cv-20347-NLH-KMW Document 3 Filed 12/29/20 Page 4 of 4 PageID: 11



physical injury if the Court did not grant him in forma pauperis

status.

CONCLUSION

     For the reasons set forth above, Plaintiff must submit a

complete in forma pauperis application that includes a statement

demonstrating imminent danger of serious physical injury before

he may proceed in forma pauperis.       Plaintiff must submit the

statement within 30 days, or the Court will administratively

terminate the complaint pending receipt of the $350 filing fee

and $52 administrative fee.      An appropriate Order follows.


Dated: December 29, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
